Order entered June 3, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00704-CR

                        JEROME JOHNSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
                   Trial Court Cause No. F01-53637-JH

                                     ORDER

      Before the Court is appellant’s May 25, 2022 motion to access the

supplemental clerk’s record. We GRANT the motion and DIRECT the Clerk of

this Court to send a copy of the May 31, 2022 supplemental clerk’s record to

Jerome Johnson, TDCJ #01198301, Estelle Unit, 264 FM 3478, Huntsville, TX

77320-3320. This case is at issue and will be submitted in due course.



                                             /s/   ERIN A. NOWELL
                                                   JUSTICE